Exhibit 10.1

FIFTH AMENDMENT TO

COOPERATIVE MARKETING AGREEMENT

This Fifth Amendment to Cooperative Marketing Agreement (“Amendment”) is entered
into this 1st day of June, 2020 by and between Canterbury Park Holding
Corporation (“CPHC”), a Minnesota corporation, and Shakopee Mdewakanton Sioux
Community (“SMSC”), a federally recognized Indian tribe.  CPHC and SMSC are
sometimes referred to herein collectively as the “Parties” or individually as a
“Party.”

RECITALS

WHEREAS, the Parties entered into the Cooperative Marketing Agreement dated as
of June 4, 2012, as amended by (i) the First Amendment to Cooperative Marketing
Agreement dated as of January 16, 2015, (ii) the Second Amendment to Cooperative
Marketing Agreement dated as of January 2016, (iii) the Third Amendment to
Cooperative Marketing Agreement dated as of February 1, 2017; and the Fourth
Amendment to Cooperative Marketing Agreement dated as of March 8, 2018 (as so
amended, the “Agreement”); and

WHEREAS, as a result of the COVID-19 pandemic and other events, the Parties
desire to further amend the Agreement by this Fifth Amendment to Cooperative
Marketing Agreement (the “Fifth Amendment”);

NOW, THEREFORE, in consideration of the above premises, the representations and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties agree as follows:

ARTICLE I

Effectiveness

Section 1.1.          Conditions to Effectiveness. This Fifth Amendment will be
effective (the “New Effective Date”) on, and will be of no force or effect prior
to, the first business day following the last to occur of: (i) the approval of
this Fifth Amendment by the Minnesota Racing Commission and (ii) execution of a
Consent and Waiver by the Minnesota Horsemen’s Benevolent and Protective
Association pursuant to Horse Association Agreement dated June 4, 2012 between
SMSC, CPHC and the Horse Associations party thereto (the “Horse Association
Agreement”), in a form satisfactory to SMSC and CPHC.   Prior to the New
Effective Date, the Agreement will continue on its terms in full force and
effect.










ARTICLE II

Amendments

Section 2.1.           Section 2.1 of the Agreement is hereby amended and
restated to read as follows:

Section 2.1          Purse Enhancements/Marketing Payments.  SMSC will pay each
Annual Purse Enhancement and the Annual Marketing Payment due after December 31,
2019 in accordance with the terms of this Agreement.  SMSC will not be obligated
to make any Annual Purse Enhancement or Annual Marketing Payment if a default by
CPHC has occurred and is continuing under this Agreement.  The Annual Purse
Enhancement and Annual Marketing Payment to be paid in each year during the term
of this Agreement are set forth on Schedule 1.  The following additional
provisions shall apply to payment of the Annual Purse Enhancement and Annual
Marketing Payment:

(a)   CPHC has established a bank account at Bremer Bank (the “SMSC Purse
Enhancement Account”).  CPHC warrants that funds deposited from time to time in
the SMSC Purse Enhancement Account will at all times be held for the benefit of
the horsepersons racing at the Racetrack and will only be used as provided in
this Agreement.  SMSC will pay the portion of each Annual Purse Enhancement due
under this Agreement by wire transfer to the SMSC Purse Enhancement Account on
the Payment Date applicable to each such Payment Amount, as these Payment
Amounts and Payment Dates are set forth on Schedule 1 as amended from time to
time pursuant to the terms of the Agreement.

(b)   Subject to the terms of this Agreement, SMSC will wire the portion of each
Annual Marketing Payment payable to CPHC under this Agreement on the Payment
Date applicable to such Payment Amount, as such Payment Amounts and Payment
Dates are set forth on Schedule 1 as most recently amended.

(c)   CPHC agrees that Annual Purse Enhancements are to enhance purses at the
Racetrack and that such amounts will not be used to offset any purse amounts
that CPHC is otherwise required to pay pursuant to Minnesota law or agreement
with the Minnesota Horse Associations.

(d)   For purposes of the Horse Association Agreement, “Annual Payment Date”
means: (A) for the year 2020, the Payment Date for the first Payment Amount due
for 2020 and (B) for any year during the term of this Agreement beginning with
2021, the date that is the last of (i) January 15 of such year, (ii) 15 business
days following the receipt by SMSC of the Draft Preliminary Annual Racing
Schedule (defined below), (iii) the date SMSC receives the Preliminary Annual
Racing Schedule from CPHC and (iv) 30 business days following the receipt by
SMSC of the Preliminary Marketing Plan (defined in Section 6.3 below) for such
year.





2




(e)   For any year after 2020, “Payment Amount” means, for the payment of any
portion of Annual Purse Enhancement or Annual Marketing Payment, the amount set
forth under the column heading “Payment Amount” and next to such payment on
Schedule 1 to this Agreement as most recently amended.  For any year after 2020,
“Payment Date” means for the payment of any portion of Annual Purse Enhancement
or Annual Marketing Payment, the date set forth under the column heading
“Payment Date” and next to such payment on Schedule 1 to this
Agreement.  Notwithstanding the foregoing, each Payment Date scheduled for April
2021 and 2022 shall instead be the date that is the last of (i) April 30 of such
year, (ii) 10 business days following the receipt by SMSC of the Draft
Preliminary Annual Racing Schedule (defined below), (iii) the date SMSC receives
the Preliminary Annual Racing Schedule from CPHC and (iv) 15 business days
following the receipt by SMSC of the Preliminary Marketing Plan (defined in
Section 6.3 below) for such year.

(f)    For the year 2020, “Payment Amount” means an amount equal $108,077 per
day of live horseracing at the Racetrack multiplied by the number of live racing
days (which aggregate Payment Amount is the “Annual Purse Enhancement” for the
year 2020); provided, however, that the aggregate Payment Amounts in 2020 shall
not exceed $5,620,000 (which is the maximum Annual Purse Enhancement for the
year 2020).  For the year 2020, “Payment Date” means June, July and August 2020,
and the aggregate Payment Amount for each Payment Date shall be based on the
number of days of live horseracing days scheduled in that month (and in the case
of August later months in 2020) that are not prohibited by federal, state or
local law, ordinance, order or otherwise.  For purposes of determining the
Payment Amount for each month, CPHC shall provide to SMSC documentation
satisfactory to SMSC of scheduled live race days for each month and later
months.

(g)   The parties agree that the maximum Annual Purse Enhancement for the year
2020 was calculated by multiplying 52 days of live horseracing times $108,077
per day of live horseracing, without including the $100,000 annual Horse
Association Payments separately payable under the Horse Association Agreement
for the year 2020, which Horse Association Payments for the year 2020 will be
paid no later than the first Payment Date above.

(h)   For 2020, CPHC will deliver to SMSC a draft preliminary schedule of all
horse races for the entire year by June 1, 2020 (the “2020 Draft Preliminary
Annual Racing Schedule”).  During the 7 business day period following delivery
of the 2020 Draft Preliminary Annual Racing Schedule, CPHC will consult with
SMSC regarding possible changes to such schedule and make changes to such
schedule based on SMSC input to the extent CPHC reasonably determines is
appropriate (such 2020 Draft Preliminary Annual Racing Schedule as so modified
is herein referred to as the “2020 Preliminary





3




Annual Racing Schedule”).  The 2020 Preliminary Annual Racing Schedule shall
contain the purse size for each proposed race, including the portion of the
purse budgeted for each race that will be funded by the Annual Purse Enhancement
for 2020 (the “2020 Per Race Purse Enhancement”), and other information for each
proposed race.  CPHC shall pay each 2020 Per Race Purse Enhancement as set forth
in the 2020 Preliminary Annual Racing Schedule subject to the following: (i)
CPHC may increase or decrease any 2020 Per Race Purse Enhancement by not more
than 25% and (ii) CPHC may reallocate of any 2020 Per Race Purse Enhancement for
a particular race to another race when such 2020 Per Race Purse Enhancement
cannot be paid due to cancellation of the applicable horse race. CPHC will also
deliver to SMSC a copy of all preliminary and final condition books for races as
they are available.

(i)    If CPHC does not hold a live racing day on any scheduled live racing
date, then CPHC will promptly return to SMSC the portion of the Payment Amount
for that day (i.e. $108,077)  unless CPHC promptly schedules, and subsequently
conducts, a new substitute racing day in the year 2020, in which case SMSC will
not owe any additional Payment Amount for such new substitute racing day.

(j)    Beginning with 2021 and for each year thereafter, CPHC will deliver to
SMSC a draft preliminary schedule of all horse races for the entire year by
January 1 of such year (the “Draft Preliminary Annual Racing Schedule”).  During
the 15 business day period following delivery of the Draft Preliminary Annual
Racing Schedule, CPHC will consult with SMSC regarding possible changes to such
schedule and make changes to such schedule based on SMSC input to the extent
CPHC reasonably determines appropriate (such Draft Preliminary Annual Racing
Schedule as so modified is herein referred to as the “Preliminary Annual Racing
Schedule”).  The Preliminary Annual Racing Schedule shall contain the purse size
for each proposed race, including the portion of the purse budgeted for each
race that will be funded by the Annual Purse Enhancement (the “Per Race Purse
Enhancement”), and other information for each proposed race.  CPHC shall pay
each Per Race Purse Enhancement as set forth in the Preliminary Annual Racing
Schedule subject to the following: (i) CPHC may increase or decrease any Per
Race Purse Enhancement not more than 25% and (ii) CPHC may reallocate of any Per
Race Purse Enhancement for a particular race to another race when such Per Race
Purse Enhancement cannot be paid due to cancellation of the applicable horse
race.  CPHC will also deliver to SMSC a copy of all preliminary and final
condition books for races as they are available.

(k)   CPHC will supply an annual audit of payments from the SMSC Purse
Enhancement Account prepared by an independent accounting firm to confirm such
funds were only applied to enhance purse amounts as contemplated by this
Agreement.





4




Section 2.2.          Schedule 1.  Schedule 1 of the Agreement is hereby amended
and replaced with Schedule 1 to this Fifth Amendment.

Section 2.3.          2020 Marketing Plan.  Notwithstanding anything to the
contrary in this Agreement, no Annual Marketing Payment will be made by SMSC for
2020. Instead CPHC and SMSC agree that a total of $1,248,343 of Annual Marketing
Payments from prior years remained unspent as of January 1, 2020 and that these
funds will be used by CPHC for the 2020 Final Marketing Plan and will be deemed
to be the 2020 Annual Marketing Payment pursuant to Section 6.3 of the
Agreement.  CPHC and SMSC agree that CPHC will submit a revised Preliminary
Marketing Plan for 2020 to SMSC on or before June 1 2020.  CPHC and SMSC further
agree that beginning with the 2020 Annual Marketing Payment, CPHC will use the
Marketing Payment for cooperative marketing purposes to promote SMSC (including
Mystic Lake) and CPHC, but CPHC may also use portions of the Annual Marketing
Payment for each of 2020, 2021 and 2022 for any other expense agreed upon by
SMSC that is designed to promote, improve or assist in the operation of horse
racing at the Racetrack.

 

ARTICLE III

Miscellaneous

Section 3.1.          Amendment Limited.  On and after the date of this Fifth
Amendment each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import referring to the Agreement will mean and be a
reference to the Agreement as amended by all prior amendments and this Fifth
Amendment. The Agreement, as amended by this Fifth Amendment, is and shall
continue to be in full force and effect in accordance with its respective terms,
and, except as expressly set forth in the prior amendments and this Fifth
Amendment, no other amendment or modification to the Agreement is agreed to or
implied.

Section 3.2.          Governing Terms.  This Fifth Amendment shall be governed
by Article VII of the Agreement as applicable, which are hereby incorporated
into this Fifth Amendment.

Section 3.3.          Majority Horseperson Organization.  CPHC represents to
SMSC that the Minnesota Horsemen's Benevolent and Protective Association (the
“MHBPA”) is the horseperson’s organization representing the majority of
horsepersons at the Racetrack.





5




IN WITNESS WHEREOF, each Party has executed this Fifth Amendment to Cooperative
Marketing Agreement effective as of the date first written above.

/

 

Canterbury Park Holding Corporation

 

 

 

 

 

/s/ Randall D. Sampson

 

By: Randall D. Sampson

 

Its:  Chief Executive Officer

 

 

 

 

 

Shakopee Mdewakanton Sioux Community

 

 

 

 

 

/s/ Keith B. Anderson

 

By:  Keith B. Anderson

 

Its:  Chairman

 

 





6




 

Schedule
Number

Amendment

Section

Reference

Description of Purpose

1

2.1

Annual Purse Enhancement and Annual Marketing Payment amounts

 





7




Schedule 1

Year

    

Annual Purse
Enhancement

    

Payment Date

    

Payment Amount

 

 

 

 

 

 

 

2020

 

Annual Purse Enhancement,
as defined for 2020 in
Section 2.1(f) of the Agreement

 

Payment Date, as defined for
2020 in Section 2.1(f) of the
Agreement

 

Payment Amount, as defined for
2020 in Section 2.1(f) of the
Agreement (which does not
include the $100,000 Horse
Association Payments).

2021

 

$7,280,000

 

March 2021
May 2021
June 2021
July 2021
August 2021

 

$         2,576,000
$         1,676,000
$            676,000
$            676,000
$         1,676,000

2022

 

$7,280,000

 

March 2022
May 2022
June 2022
July 2022
August 2022

 

$         2,576,000
$         1,676,000
$            676,000
$            676,000
$         1,676,000

 





8




 

Year

    

Annual Marketing
Payment

    

Payment Date

    

Payment Amount

 

 

 

 

 

 

 

2020

 

$0

 

NONE

 

$0

2021

 

$1,620,000

 

March 2021
May 2021
June 2021
July 2021
August 2021

 

$           324,000
$           324,000
$           324,000
$           324,000
$           324,000

2022

 

$1,620,000

 

March 2022
May 2022
June 2022
July 2022
August 2022

 

$           324,000
$           324,000
$           324,000
$           324,000
$           324,000

 

9

